       Case: 1:18-cr-00695-SL Doc #: 39 Filed: 10/09/19 1 of 5. PageID #: 205




                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

UNITED STATES OF AMERICA                       *       CASE NO. 1:18CR695

       Plaintiff                               *

-vs-                                           *       JUDGE SARA LIOI

JARON JACKSON                                  *       MOTION TO SEVER COUNTS
                                                       PURSUANT TO FED. R. CRIM.
       Defendant                               *       PROCEDURE 8 AND 14

                                     * * *
       Now comes the Defendant, Jaron Jackson, by and through undersigned counsel, and

respectfully requests that this Court sever Counts 1 - 6, 10 and 11 which involve drug violations

from Counts 7 – 9 and 12 which involves firearms violations, as set forth in his superseding

indictment, for purposes of trial in this matter. The basis for this request is more fully set forth in

the below Memorandum.

                                               Respectfully submitted,

                                               /S/ NATHAN A. RAY___________________
                                               NATHAN A. RAY, 0041570
                                               Attorney for Defendant
                                               137 South Main Street, Suite 201
                                               Akron, Ohio 44308
                                               330-253-7171 – 330-253-7174 (fax)
                                               burdon-merlitti@neo.rr.com


                                         MEMORANDUM

BACKGROUND

       On February 6, 2019, a 12-count superseding indictment was filed against Mr. Jackson

(R. #17, Superseding Indictment, PageID #52-58). Counts 1 - 6, 10 and 11 set forth a violation




                                                   1
        Case: 1:18-cr-00695-SL Doc #: 39 Filed: 10/09/19 2 of 5. PageID #: 206




of the federal drug code.1 Counts 7 – 9 and 12 set forth a violation of the federal firearm code.2

Mr. Jackson would request that the drug violations be separated from the firearm violations.

LAW AND ARGUMENT

        Federal Rule of Criminal Procedure 8(a) permits joinder of two or more offenses “if the

offenses charged ... are of the same or similar character, or are based on the same act or

transaction, or are connected with or constitute parts of a common scheme or plan.” Fed. R.

Crim. P. 8(a); United States v. Hang Le-Thy Tran, 433 F.3d 472, 477 (6th Cir. 2006). The Sixth

Circuit has noted that, whether joinder is proper under Rule 8(a) is determined by the allegations

on the face of the indictment. United States v. Frost, 125 F.3d 346, 389 (6th Cir. 1997).

        In United States v. Chavis, 296 F.3d 450, 458 (6th Cir. 2002), the Court noted that “drugs

and guns are frequently connected in particular criminal activities, which would permit joinder

under the ‘the same act or transaction’ or the ‘common scheme or plan’ prongs of Rule 8(a).”

The Chavis Court also noted that, in cases where firearms have been discovered along with

evidence of a defendant's drug trafficking, “joinder of firearms and weapons charges has been

approved due to the natural inferences that may be drawn from the contemporaneous possession

of guns and drugs ... the firearm is an indication of drug activity, and participation in drug

trafficking supplies a motive for having the gun.” Id. [quoting United States v. Hubbard, 61 F.3d

1261, 1270 (7th Cir. 1995)].

        However, it is Mr. Jackson’s position that severance of the Counts set forth above is

appropriate in this case as there is no association between the drugs and guns. For example,

Counts 1 and 2, drug violations, occurred on September 6, 2017. Counts 3 and 4, drug



1
 Possession With the Intent to Distribute, 21 U.S.C. §§ 841(a)(1) and (b)(1)(C)
2
 Counts 7, 9, and 12, Felon in Possession of Firearm, 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Count 8, Selling
Firearms Without a License, 18 U.S.C. §§ 922(a)(1)(A), 923(A) and 924(a)(1)(D).

                                                        2
       Case: 1:18-cr-00695-SL Doc #: 39 Filed: 10/09/19 3 of 5. PageID #: 207




violations, occurred on September 12, 2017. Count 5, drug violation, occurred on September 20,

2017. Count 6, drug violation and Counts 7 and 8, firearm violations, occurred on October 18,

2017. Count 9, a firearm violation, occurred on October 20, 2017. Counts 10 and 11, drug

violations, occurred on November 1, 2017. And finally Count 12, a firearm violation, occurred

on January 12, 2019.   However, it is Mr. Jackson’s position that but for the actions of the

government he would never have sold the firearms, and will assert at trial the affirmative defense

of entrapment. The Sixth Circuit has recognized that guns are tools of the drug trade, and that

joinder can be appropriate when guns are used in connection with drug offenses or when both

guns and drugs are uncovered in the same search. Chavis, 296 F.3d at 459. “In such

circumstances, the possession of a firearm can be characterized as part of ‘the same act or

transaction’ or as an act ‘constituting part[ ] of a common scheme or plan’ as the narcotics crime,

because the firearm is an instrument used to accomplish narcotics trafficking.” Chavis, 296 F.3d

at 459 (citing United States v. Price, 265 F.3d 1097, 1105 (10th Cir. 2001) (affirming joinder

“under the theory that the firearms and the drugs were being used in pursuit of a common

unlawful activity”). Here, the drugs and firearms were not part of the same act or transaction.

Counts 1 – 5, 10 and 11 involved drugs but did not involve firearms. Counts 9 and 12 involved

firearms but not drugs. The only counts involving the contemporaneous possession of both

drugs and firearms were 6 – 8 which occurred on October 18, 2017, with the firearms being

involved at the government’s request. Here, the drugs and firearms were not used in connection

with each other rather they were completely separate offenses. In Chavis, the Court recognized

that joinder is not appropriate simply because the terms “drugs” and “guns” are invoked, there

must still be logical and temporal connections drawn between the alleged offenses. Id. at 458. If

there is to be any connection between the drugs and firearms counts set forth in the superseding


                                                 3
        Case: 1:18-cr-00695-SL Doc #: 39 Filed: 10/09/19 4 of 5. PageID #: 208




indictment, it would be based upon the government’s request that Mr. Jackson sell the firearms.

But for the government’s actions this would be a possession with the intent to distribute drugs

case.

        Should this Court determine that joinder is appropriate pursuant to Fed. Rule of Crim.

Proc. 8, pursuant to Fed. Rule of Crim. Proc. 14(a), it may order separate trials for a defendant

facing a multi-count indictment if the “joinder of offenses ... appears to prejudice a defendant....”

Rule 14 is “permissive, not mandatory.” United States v. James, 496 Fed.Appx. 541, 546 (6th

Cir. 2012). In determining whether a defendant will suffer prejudice, the Sixth Circuit has noted

several factors for the district courts to consider, which include, “whether spillover evidence

would incite or arouse the jury to convict on the remaining counts, whether the evidence was

intertwined, the similarities and differences between the evidence, the strength of the

government's case, and the ability of the jury to separate the evidence.” United States v. Dale,

429 Fed.Appx. 576, 578 (6th Cir. 2011). Here, Mr. Jackson would assert that he would be

prejudiced by the failure to order separate trials in this matter. The drugs and firearms, while

contained in the same indictment, were not connected. The firearms were not being carried to

protect the drugs rather they were purchased by the government at the request of the government.

If these counts were to proceed to trial at the same time the jury would be left with the spillover

evidence of both drugs and firearms, when in reality they were separate actions. The prejudice is

compounded in this case by the fact that it was the actions of the government which even made

this a gun case. To allow this case to go forward as both a drugs and firearms case would

strengthen the government’s case at trial by leaving the jury with the impression that it involved

both drugs and firearms, which is factually incorrect. This case originated as a drug case, and




                                                  4
       Case: 1:18-cr-00695-SL Doc #: 39 Filed: 10/09/19 5 of 5. PageID #: 209




only became a firearms case at the government request. The inferences that would be drawn by

the jury from the possession of drugs and firearms would prejudice Mr. Jackson,

        Finally, it is Mr. Jackson’s position that, should this Court deny his motion based upon

the separation as set forth above, he would request that this Court sever counts 1 – 11 from

Count 12. Counts 1 – 11 occurred between September and November, 2017. Count 12 occurred

January 12, 2019. Given the length of time and delay between the counts and pursuant to Fed. R.

Crim. Proc. 8(a) and 14(a), severance would be appropriate.

        Based upon the foregoing, Mr. Jackson is requesting that this Court sever Counts for trial

in this matter.

                                               /S/ NATHAN A. RAY
                                               NATHAN A. RAY
                                               Attorney for Defendant




                                       PROOF OF SERVICE

        I hereby certify that on October 9, 2019, a copy of the foregoing Motion to Sever Counts

was electronically filed. Notice of this filing will be sent by operation of the Court’s electronic

filing system to all parties indicated on the electronic filing receipt. All other parties will be

served by regular U.S. Mail. Parties may access this filing through the Court’s system.



                                               /S/ NATHAN A. RAY
                                               NATHAN A. RAY
                                               Attorney for Defendant

                                                   5
